Exhibit 99.1 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD AND AFFILIATE INDEX TO COMBINED FINANCIAL STATEMENTS December 31, 2010 and 2009 CONTENTS Report of Independent Registered Public Accounting Firm F-2 Combined Financial Statements: Combined Balance Sheets - As of December 31, 2010 and 2009 F-3 Combined Statements of Income and Comprehensive Income - For the Years ended December 31, 2010 and 2009 F-4 Combined Statements of Changes in Shareholders’ Equity - For the Years ended December 31, 2010 and 2009 F-5 Combined Statements of Cash Flows- For the Years ended December 31, 2010 and 2009 F-6 Notes to Combined Financial Statements F-7 to F-21 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors JilinHengchang Agriculture Development Co. Ltd Jilin, China We have audited the accompanying combined balance sheets of Jilin Hengchang Agriculture Development Co. Ltd and Affiliate (together, the “Company”) as of December 31, 2010 and 2009 and the related combined statements of income and comprehensive income, changes in shareholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the combined financial position of Jilin Hengchang Agriculture Development Co. Ltd and Affiliate as of December 31, 2010 and 2009, and their combined results of operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Sherb & Co., LLP New York, New York March 31, 2011 F-2 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD. AND AFFILIATE COMBINED BALANCE SHEETS December 31, ASSETS CURRENT ASSETS: Cash $ $ Restricted cash Accounts receivable Prepaid taxes Inventories Prepaid expenses and other assets Total Current Assets PROPERTY AND EQUIPMENT - net OTHER ASSETS: Loans receivable Land use rights, net Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Advances from customers Other Payable Due to related parties Total Current Liabilities LOAN PAYABLE, net of current portion Total Liabilities SHAREHOLDERS' EQUITY: Registered capital Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income - foreign currency translation adjustment Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ - See notes to combined financial statements F-3 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD. AND AFFILIATE COMBINED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Years Ended December 31, REVENUES $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling General and administrative Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): Interest income Interest expense ) ) Other income Other expense ) ) Total Other Expenses ) ) NET INCOME $ $ COMPREHENSIVE INCOME: NET INCOME $ $ OTHER COMPREHENSIVE INCOME: Unrealized foreign currency translation gain COMPREHENSIVE INCOME $ $ See notes to combined financial statements F-4 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD. AND AFFILIATE COMBINED STATEMENTS OF SHAREHOLDERS' EQUITY For the Years Ended December 31, 2010 and 2009 Additional Accumulated Other Total Registered Paid-in Retained Statutory Comprehensive Shareholders' Capital Capital Earnings Reserve Income Equity Balance, January 1, 2008 $ Adjustment to statutory reserve - - ) - - Comprehensive income: Net income for the year - - - Foreign currency translation adjustment - Total comprehensive income - Balance, December 31, 2008 Capital contribution Adjustment to statutory reserve - - ) - Comprehensive income: Net income for the year - - Foreign currency translation adjustment - - Total comprehensive income - Balance, December 31, 2009 $ Capital contribution - - - Adjustment to statutory reserve - Comprehensive income: Net income for the year - - Foreign currency translation adjustment - - Total comprehensive income - Balance, December 31, 2010 $ See notes to combined financial statements F-5 JILIN HENGCHANG AGRICULTURE DEVELOPMENT CO. LTD. AND AFFILIATE COMBINED STATEMENTS OF CASH FLOWS For the Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization of land use rights Changes in assets and liabilities: Restricted cash - Accounts receivable ) ) Prepaid taxes Inventories Prepaid and other current assets ) Advances to suppliers - Accounts payable Other payable ) Advances from customers ) NET CASH PROVIDED BY (USED IN)OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Receipt from collections of loans receivable Disbursements made for loan receivables ) ) Purchase of property and equipment ) ) Purchase of land use rights ) ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable Payments of loans payable ) ) Proceeds from related party advances Capital contribution - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH NET INCREASE IN CASH CASH- beginning of year CASH - end of year $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $ $ Income taxes $
